Exhibit 99.1 News Release Copano Energy, L.L.C. Contacts: Carl A. Luna, SVP and CFO Copano Energy, L.L.C. 713-621-9547 Jack Lascar / jlascar@drg-e.com Anne Pearson/ apearson@drg-e.com DRG&E / 713-529-6600 COPANO ENERGY MAINTAINS QUARTERLY CASH DISTRIBUTION HOUSTON – April 14, 2010 — Copano Energy, L.L.C. (NASDAQ: CPNO) announced today a cash distribution for the first quarter of 2010 of $0.575 per unit, or $2.30 per unit on an annualized basis, for all of its outstanding common units.This distribution is equal to Copano’s distribution for the fourth quarter of 2009 and will be payable on May 13, 2010, to holders of record of common units at the close of business on April 30, 2010. “Copano’s cash reserves and 2010 outlook support maintaining a $0.575 quarterly distribution to unitholders.As a result of our recent public offering of common units and a temporary shut-down of the Houston Central plant to enable the start-up of our fractionator, we estimate that distribution coverage for the quarter will be less than 100%.We expect coverage to improve throughout the balance of 2010 based on increased drilling activity in north Texas and in the Eagle Ford Shale in south Texas as well as the start-up of our fractionator,” said Bruce Northcutt, President and Chief Executive Officer of Copano Energy. This release serves as qualified notice to nominees under Treasury Regulation Sections 1.1446-4(b)(4) and (d).Please note that 100% of Copano’s distributions to foreign investors are attributable to income that is effectively connected with a United States trade or business.Accordingly, all of Copano’s distributions to foreign investors are subject to federal income tax withholding at the highest effective tax rate for individuals or corporations, as applicable.Nominees, and not Copano, are treated as the withholding agents responsible for withholding on the distributions received by them on behalf of foreign investors. Houston-based Copano Energy, L.L.C. is a midstream natural gas company with operations in Oklahoma, Texas, Wyoming and Louisiana. Its assets include approximately 6,400 miles of active natural gas gathering and transmission pipelines, 250 miles of NGL pipelines and seven natural gas processing plants, with more than one Bcf per day of combined processing capacity. For more information please visit www.copanoenergy.com. This press release may include “forward-looking statements” as defined by the Securities and Exchange Commission. All statements, other than statements of historical facts, included in this press release that address activities, events or developments that the company expects, believes or anticipates will or may occur in the future are forward-looking statements. These statements are based on certain assumptions made by the company based on management’s experience and perception of historical trends, current conditions, expected future developments and other factors it believes are appropriate in the circumstances.
